Citation Nr: 0739320	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  99-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating.  In addition, the RO denied service 
connection for a skin disorder of the feet.  The veteran 
disagreed with the initial noncompensable rating for 
bilateral hearing loss and also disagreed with the denial of 
service connection for a skin disorder of the feet.  The 
veteran perfected his appeal as to both issues, and in a 
decision dated in November 2005, the Board denied entitlement 
to an initial compensable evaluation for the service-
connected bilateral hearing loss.  At that time, the Board 
remanded the service connection claim and did so again in 
November 2006.  The claim of entitlement to service 
connection for a skin disorder of the feet is now before the 
Board for further appellate consideration.  


FINDING OF FACT

The evidence does not demonstrate that any current skin 
disorder of the feet was present in service or is causally 
related to service or any incident of service.  


CONCLUSION OF LAW

Service connection for a skin disorder of the feet is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in October 2001, the RO 
notified the veteran that to support his claim for service 
connection, the evidence must show three things, (1) an 
injury in service, a disease that began or was made worse in 
service, or an event in service that caused and injury or 
disease; (2) a current physical or mental disability; and (3) 
a relationship between his disability and an injury, disease 
or event in service.  The RO noted that the veteran had 
previously indicated that his foot condition began during 
active duty and was identified on examination shortly before 
discharge but that he did not receive actual treatment for 
it.  The RO explained there was no record of this condition 
cited in service records.  The RO advised the veteran that if 
he could obtain a statement from someone who knew him at that 
time and was aware of the condition, he was requested to 
submit a statement from that person attesting to his or her 
personal knowledge and observation.  The RO also requested 
that the veteran provide authorization for release of post-
service private treatment records that might exist and 
explained that he could provide a medical opinion from his 
own doctor as to a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO outlined what information and evidence the veteran should 
provide and what evidence VA would obtain.  

In addition, in October 2003 and March 2004 letters to the 
veteran, the VA Appeals Management Center (AMC) outlined what 
the evidence must show to establish direct or presumptive 
service connection, what evidence VA would obtain and what 
evidence or information he should provide.  The AMC 
emphasized to the veteran that is was his responsibility to 
make sure VA receives all requested records that are not in 
the possession of a Federal department or agency.  In 
addition, in a letter dated in March 2005, the AMC requested 
that the veteran submit any evidence in his possession that 
pertains to his claim.  

Finally, in a letter dated in December 2006, the AMC again 
outlined what the evidence must show to substantiate a 
service connection claim, what evidence or information he 
should provide and what evidence VA would obtain.  The AMC 
requested new release authorization for records of physicians 
the veteran had identified, and the AMC again requested that 
the veteran send any evidence in his possession that pertains 
to his claim.  In the December 2006 letter, the AMC also 
notified the veteran of the type of evidence necessary to 
establish a disability rating and effective date if a 
disability was found to be service connected and cited 
examples of evidence the veteran should provide or identify 
as to those matters.  In addition, in a letter dated in 
March 2007, the AMC explained that it was waiting for his 
response to the December 2006 letter requesting release 
authorization forms for the three doctors he had identified 
and requested that he provide the most current and complete 
addresses for them as well as the dates he received 
treatment.  The AMC pointed out that the veteran might want 
to obtain his treatment records himself and send them to VA 
to expedite the process.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent complete notice was given to the veteran in 
December 2006, and the AMC thereafter readjudicated the 
merits of the veteran's claim for service connection for a 
skin disorder of the feet and issued a supplemental statement 
of the case (SSOC) in September 2007.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
SSOC that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III); see also Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (holding a Statement of the Case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes readjudication of the claim.  
As a matter of law, the provision of adequate notice followed 
by a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  Mayfield III, citing Mayfield II, 444 
F.3d at 1333-34.  

As to the duty to assist, service medical records are in the 
claims file.  The veteran has not reported that he has 
received VA treatment for his claimed skin disorder of the 
feet.  

In October 2001, the RO sent requests for records to each of 
the physicians identified by the veteran and for which he 
provided release authorizations.  In a statement dated in 
February 2002, the veteran said the doctors he had identified 
were part of a medical group that had filed for bankruptcy in 
December 1999.  The veteran provided new release 
authorizations in November 2003.  In March 2004, the AMC 
requested that the veteran complete and submit new 
authorization forms because the recently enacted Health 
Insurance Portability and Accountability Act had invalidated 
the earlier forms.  The veteran did not respond to that 
request, and in March 2005 submitted a statement that he had 
no further evidence or information to submit regarding his 
claim.  Although pursuant to 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c) VA is required to make reasonable efforts 
to assist a claimant in obtaining evidence to substantiate 
his claim for benefits so long as he "adequately identifies 
those records and authorizes the Secretary to obtain them," 
the veteran has the ultimate responsibility to locate and 
secure the records, and VA is under no duty to obtain records 
for which the veteran has not provided an authorization as he 
cannot remain in a passive role.  See Hyatt v. Nicholson, 21 
Vet. App. 390, 394-95 (2007); Loving v. Nicholson, 19 Vet. 
App. 96, 102 (2005).  

The veteran was scheduled to have a VA examination in 
January 2006, but a VA clinic note states that the veteran 
failed to report for the examination.  The veteran was then 
scheduled for an examination to be held in April 2006, and 
the file includes a copy of a March 2006 letter notifying the 
veteran of the examination.  It explained to the veteran that 
if he failed to keep his appointment and did not make 
arrangements for rescheduling, the exam request would be 
returned to the RO.  On the date of the scheduled 
examination, it was noted that the veteran had cancelled the 
scheduled April 2006 appointment, had given no reason, and 
had not requested rescheduling.  In view of the veteran's 
failure to cooperate, the Board will proceed with a decision 
based on the evidence of record.  38 C.F.R. § 3.655; see Wood 
v. Gober, 1 Vet. App. 190, 193 (1991) (VA's duty to assist 
"is not always a one-way street.  If a veteran wishes help 
he cannot passively wait for it.").  

Based on the foregoing, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the veteran with the development of evidence is required, 
nor is there notice delay or deficiency resulting in any 
prejudice to the veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Background and analysis

The veteran states that he had "jungle rot" of both feet in 
service and that he saw medics but understands that nothing 
was recorded in his service medical records.  He reports that 
when he was ready to leave service the reviewing doctor 
encouraged him to spend additional time in the army hospital 
at Ft. Lewis to clear of his feet, but he was in hurry to 
return to his family.  The veteran also reports that he had 
medical treatment for his feet in the early years following 
his return from service, but it has not been possible to 
locate medical records supporting his claim.  

The Board has reviewed the veteran's service medical records, 
but they include no mention of foot or skin problems.  At his 
service discharge examination in January 1970, the veteran 
did not report a history of skin disease or problems with his 
feet, and the examiner evaluated the veteran's skin and feet 
as normal.  

There are no medical records available at any time since 
service, and, as explained earlier, the veteran failed to 
report for two scheduled VA examinations.  Other than his own 
statements, the veteran has submitted no evidence in support 
of his claim.  The Board acknowledges that the veteran is 
competent to report symptoms involving the skin on his feet 
during and since service and the methods he has used to treat 
his condition.  Based on a thorough review of the record, the 
Board finds, however, that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
skin disorder of the feet, which he describes as jungle rot.  

The veteran reports his skin disorder arose while he was in 
Vietnam, and his DD Form 214 shows he had foreign and/or sea 
service for more than seven months and that he received the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
Bronze Star Medal.  Service medical records, to include a 
report of a separation examination, are negative for any 
findings indicative of skin problems, including on his feet.  
Although the veteran reports he sought medical treatment for 
his foot problem in the early years following service, no 
records are available from any of the physicians identified 
by the veteran.  The absence of any treatment records or 
diagnosis relating to a skin disorder of the feet in service 
or for many years thereafter is significant evidence against 
the claim.  The Federal Circuit has determined that a 
significant lapse in time between service and evidence of 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no medical evidence that suggests a causal 
relationship between any current skin disorder of the feet 
and any incident of service, including exposure to the 
conditions of the veteran's overseas service.  

The Board acknowledges that the veteran is competent to 
report symptoms during and since service, but the crucial 
medical nexus that relates any current skin disorder to 
service or symptoms that started in service is missing.  The 
Board has considered the veteran's statements of recurrent 
episodes of problems with his feet and his treatment, but 
such statements do not serve as competent evidence of a 
relationship between any current skin disorder of the feet 
and service or any incident of service.  

In this regard, the Board notes that the record does not 
show, nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide medical opinions.  It is now well established that a 
lay person such as the veteran is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders, and this veteran's opinion that any current skin 
disorder of the feet, which he describes as jungle rot, is 
due to his experiences in service in Vietnam is therefore 
entitled to no weight of probative value.  See, e.g., Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The Board also notes that a 
veteran's assertions, no matter how sincere, are not 
probative of a medical nexus between the claimed disability 
and an in-service disease, injury, or event.  See Voerth v. 
West, 13 Vet. App. 118, 120 (1999).  His statements are not, 
therefore, probative of the etiology of any current skin 
disorder of the feet or its relationship to service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Under the circumstances, the claim must be 
denied.   


ORDER

Service connection for a skin disorder of the feet is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


